NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        JUN 12 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


JEANETTE K. LANSBURG; LARRY J.                   No. 13-15545
ENCINAS, husband and wife,
                                                 D.C. No. 2:11-cv-01529-HRH
             Plaintiffs - Appellants,

   v.                                            MEMORANDUM*

FEDERAL HOME LOAN MORTGAGE
CORPORATION; SAXON MORTGAGE
SERVICES, INC.,

             Defendants - Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                 H. Russel Holland, Senior District Judge, Presiding

                               Submitted June 9, 2015**
                               San Francisco, California

Before: SILVERMAN, GOULD, and HURWITZ, Circuit Judges.

        Jeanette K. Lansburg and Larry J. Encinas (“Plaintiffs”) appeal a summary

judgment entered by the district court on their contract claims against Saxon


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mortgage Services, Inc. and the Federal Home Loan Mortgage Corporation. We

have jurisdiction under 28 U.S.C. § 1291; we vacate and remand.

      1. Plaintiffs contend that they entered into a Trial Period Plan (“TPP”) with

Saxon’s predecessor-in-interest that promised an eventual permanent loan

modification, that they complied with the terms of the TPP, but that Saxon

nonetheless refused to permanently modify the loan and foreclosed on their home.

The district court granted summary judgment to the defendants, finding that the TPP

did “not guarantee that the lender will provide the borrower with a loan modification

agreement even if the borrower” complied with its terms.

      2. In Corvello v. Wells Fargo Bank, NA, which involved claims similar to

those here, we held that a lender may be contractually obligated to offer a permanent

loan modification if the borrower complies with the terms of a TPP. 728 F.3d 878,

883–85 (9th Cir. 2013). Because the district court did not have the benefit of our

later opinion when it granted summary judgment in this case, we vacate the

judgment and remand for reconsideration of plaintiffs’ claims in light of Corvello.

      VACATED AND REMANDED; each party shall bear its own costs.




                                         2